
	

115 HCON 90 : Condemning ethnic cleansing of the Rohingya and calling for an end to the violence in and an immediate restoration of humanitarian access to the state of Rakhine in Burma.
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		H. CON. RES. 90
		IN THE SENATE OF THE UNITED STATES
		December 7, 2017 Received and referred to the Committee on Foreign RelationsCONCURRENT RESOLUTION
		Condemning ethnic cleansing of the Rohingya and calling for an end to the violence in and an
			 immediate restoration of humanitarian access to the state of Rakhine in
			 Burma.
	
	
 Whereas on August 25, 2017, the Arakan Rohingya Salvation Army carried out attacks on Government positions in the state of Rakhine in Burma (Rakhine State);
 Whereas in recent decades the Rohingya people have lost, through systematic discrimination by Burmese national, state and local authorities, a range of civil and political rights, including citizenship, and face barriers today such that they are mostly stateless peoples;
 Whereas since the August 25 attacks, Burma’s military and security forces, as well as private mobs, have carried out attacks resulting in over 600,000 Rohingya fleeing to Bangladesh;
 Whereas Amnesty International described the attacks by stating that Myanmar security forces are setting northern Rakhine State ablaze in a targeted campaign to push the Rohingya people out of Myanmar.;
 Whereas the United Nations Security Council has called for an end to the violence and attacks; Whereas the United Nations High Commissioner on Human Rights has said that the response by the military is grossly disproportionate and a textbook example of ethnic cleansing;
 Whereas Secretary of State Rex Tillerson has said, This violence must stop, this persecution must stop; Whereas under Burma’s military-drafted constitution, the country’s military and security services are not subject to civilian rule and only Burma’s Commander-in-Chief, Min Aung Hlaing, can command troops to cease attacks impacting civilians in Rakhine State;
 Whereas Burma’s civilian Government, led by Aung San Suu Kyi, has not yet taken necessary steps to address the violence and should take further measures, including to address the pervasive problem of hate speech;
 Whereas the United States acknowledges the democratic transition underway in Burma, maintains hope for further genuine democratic reforms, and expects Burma’s elected officials to take action to prevent violence and secure rights;
 Whereas the Advisory Commission on Rakhine State (Rakhine Commission) examined, beginning in 2016, the underlying tensions in Rakhine State and made a series of recommendations including a wide range of suggestions and policy changes dealing with humanitarian aid, citizenship, reconciliation, and peace;
 Whereas the Rakhine Commission stated, While Myanmar has every right to defend its own territory, a highly militarized response is unlikely to bring peace to the area. What is needed is a calibrated approach—one that combines political, developmental, security and human rights responses to ensure that violence does not escalate and inter-communal tensions are kept under control.;
 Whereas the United Nations estimates that $434 million in humanitarian assistance will be needed to provide life-sustaining support to 1,200,000 people, both refugees and host communities, in the first few months of this crisis; and
 Whereas the United States is providing an initial $32 million in humanitarian assistance to address the urgent needs of Rohingya fleeing violence from Rakhine State into Bangladesh, as well as the needs of internally displaced persons in Rakhine State and host communities in Bangladesh: Now, therefore, be it
	
 That Congress— (1)condemns the attacks against civilians by Burma’s military and security forces and calls on Burma’s Commander-in-Chief, Min Aung Hlaing, to immediately end all attacks against civilians in the state of Rakhine in Burma;
 (2)expresses deepest appreciation to the Government of Bangladesh for providing refuge to those fleeing violence and attacks;
 (3)condemns the attacks by the Arakan Rohingya Salvation Army and the violence in Rakhine and Rohingya communities, but warns that these attacks do not justify the unrestrained response by Burmese military and security forces that has resulted in severe human rights violations, murderous ethnic cleansing, and atrocities against civilians;
 (4)calls on Burma’s Government, led by Aung San Suu Kyi, and the Burmese military and security forces to work constructively to implement the recommendations of the Advisory Commission on Rakhine State, including those relating to justice, reconciliation, humanitarian aid, and citizenship;
 (5)calls on Burma’s Government and its military and security services to allow unimpeded humanitarian access to refugees and internally displaced persons;
 (6)urges support and access for the United Nations Fact Finding Mission to Burma; (7)calls on Burma’s military and Government to allow refugees to voluntarily return to Burma in a manner consistent with internationally recognized principles of human rights and refugee protection and to change laws and policies that have contributed to insecurity in the state of Rakhine; and
 (8)calls on the President of the United States to impose sanctions on members of the Burmese military and security forces who are responsible for human rights abuses.
			
	Passed the House of Representatives December 6, 2017.Karen L. Haas,Clerk
